Case 1:19-cv-00547-GZS Document 8 Filed 12/27/19 Page 1 of 5                PageID #: 141




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


JON R. ADAMS,                             )
                                          )
                     Plaintiff            )
                                          )
v.                                        )       1:19-cv-00547-GZS
                                          )
MATTHEW MAGNUSSON, et al.,                )
                                          )
                     Defendants           )


                  RECOMMENDED DECISION AFTER REVIEW
                       OF PLAINTIFF’S COMPLAINT

       In this action, Plaintiff, formerly an inmate at the Maine State Prison and now an

inmate at the Maine Correctional Center, alleges that Defendants failed to protect him from

harm inflicted by another inmate while he was assigned to the prison. (Complaint, ECF No.

5-2.) Defendants consist of the commissioner of the Maine Department of Corrections

(Defendant Liberty), the warden of the prison (Defendant Magnusson), and two corrections

officers (Defendants Averill and LeClair).

       Plaintiff filed his complaint in state court and Defendant Liberty removed the case to

this Court. (Notice of Removal, ECF No. 1.) In state court, Plaintiff filed an application to

proceed in forma pauperis (ECF No. 5-4), which application the state court granted. (ECF

No. 5-9.)

       In accordance with the in forma pauperis statute, a preliminary review of Plaintiff’s

complaint is appropriate. 28 U.S.C. § 1915(e)(2). Additionally, Plaintiff’s complaint is


                                              1
 Case 1:19-cv-00547-GZS Document 8 Filed 12/27/19 Page 2 of 5                    PageID #: 142




subject to screening “before docketing, if feasible or … as soon as practicable after

docketing,” because he is “a prisoner seek[ing] redress from a governmental entity or officer

or employee of a governmental entity.” 28 U.S.C. § 1915A(a).

       After a review pursuant to 28 U.S.C. §§ 1915 and 1915A, I recommend the Court

dismiss Plaintiff’s claims against Defendants Magnusson and Liberty.

                                          DISCUSSION

       When a party is proceeding in forma pauperis, “the court shall dismiss the case at any

time if the court determines,” inter alia, that the action is “frivolous or malicious” or “fails to

state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B). “Dismissals

[under § 1915] are often made sua sponte prior to the issuance of process, so as to spare

prospective defendants the inconvenience and expense of answering such complaints.”

Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       In addition to the review contemplated by § 1915, Plaintiff’s complaint is subject to

screening under the Prison Litigation Reform Act because Plaintiff currently is incarcerated

and seeks redress from governmental entities and officers. See 28 U.S.C. § 1915A(a), (c).

The § 1915A screening requires courts to “identify cognizable claims or dismiss the

complaint, or any portion of the complaint, if the complaint (1) is frivolous, malicious, or

fails to state a claim …; or (2) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).

       When considering whether a complaint states a claim for which relief may be granted,

courts must assume the truth of all well-plead facts and give the plaintiff the benefit of all

                                                2
Case 1:19-cv-00547-GZS Document 8 Filed 12/27/19 Page 3 of 5                      PageID #: 143




reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st

Cir. 2011). A complaint fails to state a claim upon which relief can be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). “The relevant question ... in assessing plausibility is

not whether the complaint makes any particular factual allegations but, rather, whether ‘the

complaint warrant[s] dismissal because it failed in toto to render plaintiffs’ entitlement to

relief plausible.’” Rodríguez–Reyes v. Molina–Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013)

(quoting Twombly, 550 U.S. at 569 n. 14). Although a pro se plaintiff’s complaint is subject

to “less stringent standards than formal pleadings drafted by lawyers,” Haines v. Kerner, 404

U.S. 519, 520 (1972), the complaint may not consist entirely of “conclusory allegations that

merely parrot the relevant legal standard,” Young v. Wells Fargo, N.A., 717 F.3d 224, 231

(1st Cir. 2013). See also Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980) (explaining

that the liberal standard applied to the pleadings of pro se plaintiffs “is not to say that pro se

plaintiffs are not required to plead basic facts sufficient to state a claim”).

       The Cruel and Unusual Punishment Clause of the Eighth Amendment, as applied to

the states through the Fourteenth Amendment, imposes a duty on prison officials to protect

inmates from violence at the hands of other inmates. Lakin v. Barnhart, 758 F.3d 66, 70 (1st

Cir. 2014). “That duty has its origins in the forced dependency of inmates[.]” Giroux v.

Somerset Cty., 178 F.3d 28, 31 (1st Cir. 1999). “Having incarcerated ‘persons [with]

demonstrated proclivit[ies] for antisocial criminal, and often violent, conduct,’ having

stripped them of virtually every means of self-protection and foreclosed their access to

                                                3
Case 1:19-cv-00547-GZS Document 8 Filed 12/27/19 Page 4 of 5                    PageID #: 144




outside aid, the government and its officials are not free to let the state of nature take its

course.” Farmer v. Brennan, 511 U.S. 825, 833 (1970) (quoting Hudson v. Palmer, 468 U.S.

517, 526 (1984)).

      To the extent Plaintiff asserts a § 1983 claim against an individual defendant, however,

Plaintiff’s allegations must support a finding that the individual, through his or her individual

actions, violated Plaintiff’s constitutional rights. Ashcroft v. Iqbal, 556 U.S. 662, 676–77

(2009). “This does not mean, however, that for section 1983 liability to attach, a supervisor

must directly engage in a subordinate’s unconstitutional behavior.” Guadalupe-Baez v.

Pesquera, 819 F.3d 509, 515 (1st Cir. 2016). “[L]iability may attach ‘if a responsible official

supervises, trains, or hires a subordinate with deliberate indifference toward the possibility

that deficient performance of the task eventually may contribute to a civil rights deprivation.”

Sanchez v. Pereira-Castillo, 590 F.3d 31, 49 (1st Cir. 2009) (quoting Camilo–Robles v.

Zapata, 175 F.3d 41, 44 (1st Cir.1999). In other words, each defendant is entitled to an

individualized assessment as to whether Plaintiff has asserted an actionable claim against that

defendant.

      Here, Plaintiff has not asserted any facts regarding the involvement of Defendants

Magnusson and Liberty in the circumstances that resulted in the harm allegedly caused by

another inmate.     Plaintiff thus has asserted no facts that would support a claim against

Defendants Magnusson and Liberty either individually or in their official capacities.

Accordingly, dismissal of Defendants Magnusson and Liberty as parties to this action is

warranted.

                                               4
Case 1:19-cv-00547-GZS Document 8 Filed 12/27/19 Page 5 of 5                  PageID #: 145




                                       CONCLUSION

      Based on the foregoing analysis, after a review pursuant to 28 U.S.C. §§ 1915 and

1915A, I recommend the Court dismiss Plaintiff’s claims against Defendants Magnusson and

Liberty.

                                         NOTICE

              A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen (14)
      days of being served with a copy thereof. A responsive memorandum shall be
      filed within fourteen (14) days after the filing of the objection.

            Failure to file a timely objection shall constitute a waiver of the right to
      de novo review by the district court and to appeal the district court’s order.


                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 27th day of December, 2019.




                                              5
